                                   1

                                   2

                                   3                                     UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     ALICE COTTI, et al.,                                Case No. 18-cv-02980-BLF
                                   8                       Plaintiffs,                       ORDER TO SHOW CAUSE WHY
                                                                                             UNSERVED DEFENDANTS SHOULD
                                   9                v.                                       NOT BE DISMISSED WITHOUT
                                                                                             PREJUDICE; DENYING PLAINTIFFS’
                                  10     CITY OF SAN JOSE, et al.,                           MOTION TO SET ASIDE JUNE 24
                                                                                             ORDER; DENYING WITHOUT
                                  11                       Defendants.                       PREJUDICE MOTION TO ADD
                                                                                             DEFENDANTS AND FILE A FOURTH
                                  12                                                         AMENDED COMPLAINT; AND
Northern District of California
 United States District Court




                                                                                             EXTENDING DEADLINE TO FILE A
                                  13                                                         PROPERLY NOTICED MOTION FOR
                                                                                             LEAVE TO AMEND THE
                                  14                                                         COMPLAINT
                                  15                                                         [Re: ECF 126]
                                  16

                                  17          On June 24, 2019, the Court issued an order (“June 24 Order”) addressing several pending

                                  18   motions and summarizing the status of the case with respect to the twenty-four defendants named
                                  19   in the operative third amended complaint. See June 24 Order, ECF 125. The Court ordered as

                                  20   follows:

                                  21          (1)        Seven defendants were dismissed without leave to amend pursuant to their

                                  22   unopposed motions to dismiss: Rebekah Children’s Services, City of San Jose, San Jose Police

                                  23   Department, Judge Patrick E. Tondreau, Amy Choi, Nikolas Arnold, and County of Santa Clara.

                                  24          (2)        Eight defendants were dismissed sua sponte, without prejudice to a motion for

                                  25   leave to amend the pleading, because they were added in violation of the Court’s order: Officer

                                  26   Gaona, Officer Avila, Sergeant Vu Tran, Family Legal Advocates, Dependency Advocacy Center,
                                  27   Wesley Schroeder, John Faulconer, and Legal Advocates for Youth and Children. Plaintiffs were

                                  28   directed to file any motion for leave to amend to add these defendants on or before July 24, 2019.
                                   1          (3)     Service of process was quashed as to five defendants: Francesca LeRue, Pa Chang,

                                   2   Phu Nguyen, Jeff Johnson, and Sarah Gerhart. Plaintiffs were granted thirty days, until July 24,

                                   3   2019, to effect service of process on these defendants.

                                   4          (4)     Four defendants had not been served: Department of Social Services, Santa Clara

                                   5   County Department of Family and Child Services, Social Security Agency of Santa Clara County,

                                   6   and Amy Guy. Plaintiffs were directed to file a status report as to these defendants, and the

                                   7   defendants as to whom service of process was quashed, on or before July 26, 2019.

                                   8          Plaintiffs did not file a properly noticed motion for leave to amend to add defendants; did

                                   9   not effect service of process on Defendants LeRue, Chang, Nguyen, Johnson, and Gerhart; and did

                                  10   not file a status report with respect to Defendants Department of Social Services, Santa Clara

                                  11   County Department of Family and Child Services, Social Security Agency of Santa Clara County,

                                  12   and Amy Guy. Instead, Plaintiffs filed a “Motion to Set Aside Order of June 24, 2019; Motion to
Northern District of California
 United States District Court




                                  13   Add Defendants; Motion for Leave to File Fourth Amended Complaint.” See Pls.’ Motion, ECF

                                  14   126. The Court addresses service of process, Plaintiffs’ motion to set aside the June 24 Order, and

                                  15   Plaintiffs’ failure to file a properly noticed motion for leave to amend in turn, as follows.

                                  16    I.    SERVICE OF PROCESS

                                  17          Plaintiffs were granted thirty days, until July 24, 2019, to effect service of process on

                                  18   Defendants LeRue, Chang, Nguyen, Johnson, and Gerhart. Plaintiffs have not filed proofs of

                                  19   service with respect to these defendants. Plaintiffs filed a status report on July 20, 2019, stating

                                  20   that “Plaintiffs have provided information available to a process server to provide proper service

                                  21   upon Defendants LaRue, Chang, Gerhart, Johnson and Nguyen. As of the time of the preparation

                                  22   of this report, those Defendants have not been served.” Status Report, ECF 127.

                                  23          Plaintiffs were ordered to submit a status report regarding the status of service of process

                                  24   on Defendants Department of Social Services, Santa Clara County Department of Family and

                                  25   Child Services, Social Security Agency of Santa Clara County, and Amy Guy. Plaintiffs have not

                                  26   complied. The status report submitted on July 20, 2019 does not address these defendants.

                                  27          Plaintiffs are ORDERED TO SHOW CAUSE, in writing and on or before September 18,

                                  28   2019, why the following unserved Defendants should not be dismissed for failure to effect service
                                                                                          2
                                   1   of process as required under Federal Rule of Civil Procedure 4(m): Francesca LeRue, Pa Chang,

                                   2   Phu Nguyen, Jeff Johnson, Sarah Gerhart, Department of Social Services, Santa Clara County

                                   3   Department of Family and Child Services, Social Security Agency of Santa Clara County, and

                                   4   Amy Guy.

                                   5    II.   PLAINTIFFS’ MOTION TO SET ASIDE JUNE 24 ORDER

                                   6          Plaintiffs have filed a motion to set aside the June 24 Order, which the Court takes to be a

                                   7   motion to vacate the June 24 Order. See Pls.’ Motion, ECF 126. Plaintiffs’ motion does not

                                   8   articulate any legal basis for vacating the June 24 Order. Plaintiffs explain that their attorney,

                                   9   Michelle Brenot, suffered an illness which caused her to be out of the office from early March

                                  10   2019 through April 19, 2019. It is during that period of absence that Plaintiffs’ oppositions were

                                  11   due with respect to the motions to dismiss filed by Rebekah Children’s Services, City of San Jose,

                                  12   San Jose Police Department, Judge Patrick E. Tondreau, Amy Choi, Nikolas Arnold, and County
Northern District of California
 United States District Court




                                  13   of Santa Clara. Plaintiffs assert that Ms. Brenot did not even realize that the motions to dismiss

                                  14   had been filed until the Court issued its June 24 Order granting them.

                                  15          Several Defendants have filed opposition to Plaintiffs’ motion to vacate the June 24 Order,

                                  16   including the County of Santa Clara, Amy Choi, Nikolas Arnold, and the City of San Jose parties.

                                  17   See Defs.’ Opps., ECF 129, 131, 132. Defendants note that Plaintiffs’ motion is not accompanied

                                  18   by a declaration or other evidence of Ms. Brenot’s illness, but they argue that even if the Court

                                  19   accepts that Ms. Brenot was ill from early March through late April, two months elapsed between

                                  20   Ms. Brenot’s late April return to work and the Court’s June 24 Order. Plaintiffs offer no

                                  21   explanation why they did not respond to the motions to dismiss during that two-month period.

                                  22   Moreover, Defendants argue that Plaintiffs’ representation that Ms. Brenot was unaware of the

                                  23   motions to dismiss until she received the June 24 Order is belied by the fact that Ms. Brenot

                                  24   signed a Joint Stipulation on May 14, 2019, asking the Court to continue the Case Management

                                  25   Conference pending disposition of the motions to dismiss. See Joint Stipulation, ECF 122.

                                  26   Finally, Defendants argue that the pleading deficiencies discussed in the June 24 Order cannot be

                                  27   cured by amendment.

                                  28          In response to these arguments, Ms. Brenot has filed a declaration and medical records
                                                                                          3
                                   1   documenting her illness. See Brenot Decl., ECF 133. Ms. Brenot acknowledges that she “had, if

                                   2   not actual knowledge of the various motions by counsel, constructive notice of the motions as of

                                   3   May 5, 2019” when she agreed to the stipulated request to continue the Case Management

                                   4   Conference.1 Brenot Decl. ¶ 5. Ms. Brenot nonetheless states her opinion that the Court could

                                   5   grant relief from the June 24 Order under Federal Rule if Civil Procedure 60(b). Brenot Decl. ¶ 8.

                                   6   Ms. Brenot offers no argument or citation to legal authority in support of a request for relief under

                                   7   Rule 60(b).

                                   8          On August 29, 2019, the Court vacated the hearing on Plaintiffs’ motion and took the

                                   9   motion under submission without oral argument. Order Vacating October 10, 2019 Hearing, ECF

                                  10   135. The Court also continued the Case Management Conference to December 5, 2019. Id.

                                  11          Plaintiffs’ moving papers articulate no legal basis whatsoever for vacating the June 24

                                  12   Order. Ms. Brenot’s declaration filed in reply to the opposition briefing suggests that relief is
Northern District of California
 United States District Court




                                  13   warranted under Federal Rule of Civil Procedure 60(b). See Brenot Decl. ¶ 8, ECF 133. The

                                  14   Court declines to consider a legal argument raised for the first time in a reply declaration.

                                  15   Plaintiffs’ motion to vacate the June 24 Order is subject to denial on that basis.

                                  16          Even if it were to consider whether relief is warranted under Rule 60(b), the Court would

                                  17   conclude that it is not. Under Rule 60(b), a court may grant relief from a judgment or order upon a

                                  18   showing of “(1) mistake, surprise, or excusable neglect; (2) newly discovered evidence; (3) fraud;

                                  19   (4) a void judgment; (5) a satisfied or discharged judgment; or (6) ‘extraordinary circumstances’

                                  20   which would justify relief.” Fuller v. M.G. Jewelry, 950 F.2d 1437, 1442 (9th Cir. 1991); see also

                                  21   Fed. R. Civ. P. 60(b). The only arguably applicable subsections are (b)(1) and (b)(6).

                                  22          To the extent Plaintiffs assert excusable neglect warranting relief under Rule 60(b)(1),

                                  23   “[e]xcusable neglect encompasses situations in which the failure to comply with a filing deadline

                                  24   is attributable to negligence, and includes omissions caused by carelessness.” Lemoge v. United

                                  25   States, 587 F.3d 1188, 1192 (9th Cir. 2009) (internal quotation marks, citations, and alterations

                                  26   omitted). “The determination of whether neglect is excusable ‘is at bottom an equitable one,

                                  27

                                  28
                                       1
                                        Ms. Brenot’s signature on the Joint Stipulation is dated May 14, 2019, not May 5, 2019. See
                                       Joint Stipulation, ECF 122.
                                                                                        4
                                   1   taking account of all relevant circumstances surrounding the party’s omission.’” Id. (quoting

                                   2   Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd., 507 U.S. 380, 395 (1993)). “To determine

                                   3   when neglect is excusable, we conduct the equitable analysis specified in Pioneer by examining at

                                   4   least four factors: (1) the danger of prejudice to the opposing party; (2) the length of the delay and

                                   5   its potential impact on the proceedings; (3) the reason for the delay; and (4) whether the movant

                                   6   acted in good faith.” Id. (internal quotation marks and citation omitted).

                                   7          Weighing the Pioneer factors, the Court concludes that relief under Rule 60(b)(1) is not

                                   8   warranted. As to factor (1), vacating the June 24 Order would be highly prejudicial to Defendants,

                                   9   particularly to the seven Defendants who brought motions to dismiss and were granted dismissal

                                  10   with prejudice in a reasoned order applying Rule 12(b) standards. As to factor (2), Plaintiffs did

                                  11   not delay in seeking relief from the June 24 Order. Factor 3, the reasons for any delay, therefore is

                                  12   inapplicable. As to factor (4), the Court cannot find that the failure to oppose Defendants’
Northern District of California
 United States District Court




                                  13   motions to dismiss was in good faith. While the Court is sympathetic to Ms. Brenot’s illness, it

                                  14   appears that she made no provision for management of her cases in her absence, and no

                                  15   satisfactory explanation has been proffered for her failure to respond to Defendants’ motions

                                  16   during the two-month period between her return to work and the issuance of the June 24 Order.

                                  17   The Court has granted Ms. Brenot multiple extensions of prior deadlines, and it has issued a prior

                                  18   Order to Show Cause why the case should not be dismissed for failure to prosecute based on

                                  19   failure to comply with deadlines. See ECF 72, 73, 74, 76, 96, 99, 106. Against this backdrop, and

                                  20   absent evidence of any reasonable attempt to comply with case deadlines, the Court finds the

                                  21   failure to oppose Defendants’ motions to be in bad faith.

                                  22          To the extent Plaintiffs assert the existence of extraordinary circumstances warranting

                                  23   relief under Rule 60(b)(6), the Ninth Circuit has “cautioned that this Rule is to be used sparingly

                                  24   as an equitable remedy to prevent manifest injustice and is to be utilized only where extraordinary

                                  25   circumstances prevented a party from taking timely action to prevent or correct an erroneous

                                  26   judgment.” Harvest v. Castro, 531 F.3d 737, 749 (9th Cir. 2008) (quotation marks and citation

                                  27   omitted). The requisite extraordinary circumstances have been found to exist “where the client

                                  28   has demonstrated gross negligence on the part of his counsel” which resulted in a default judgment
                                                                                         5
                                   1   against the client. Cmty. Dental Servs. v. Tani, 282 F.3d 1164, 1169 (9th Cir. 2002). Plaintiffs

                                   2   have not argued, and the Court is not persuaded, that Ms. Brenot’s failure to oppose the motions to

                                   3   dismiss constituted gross negligence arising to the level of extraordinary circumstances.

                                   4           As discussed above, Plaintiffs’ passing reference to Rule 60(b) in a reply declaration

                                   5   would not provide an adequate basis for vacating the June 24 Order under any circumstances.

                                   6   However, even if the Court were to consider Plaintiffs’ request for relief under Rule 60(b) on the

                                   7   merits, the request would be denied.

                                   8           Accordingly, Plaintiffs’ motion to set aside the June 24 Order is DENIED.

                                   9    III.   PLAINTIFFS’ MOTION TO FILE A FOURTH AMENDED COMPLAINT

                                  10           As discussed above, when the Court sua sponte dismissed Officer Gaona, Officer Avila,

                                  11   Sergeant Vu Tran, Family Legal Advocates, Dependency Advocacy Center, Wesley Schroeder,

                                  12   John Faulconer, and Legal Advocates for Youth and Children, the Court directed Plaintiffs to file
Northern District of California
 United States District Court




                                  13   any motion for leave to amend to add these defendants on or before July 24, 2019. Plaintiffs’

                                  14   motion filed July 20, 2019 includes a motion to add defendants and file a fourth amended

                                  15   complaint. See Pls.’ Motion, ECF 126. The motion is procedurally improper, however. Civil

                                  16   Local Rule 7-1 requires that “[a]ny written request to the Court for an order must be presented by

                                  17   one of” a list of enumerated motions or by stipulation. Civ. L.R. 7-1. The only enumerated

                                  18   motion that fits the circumstances is a “[d]uly noticed motion pursuant to Civ. L.R. 7-2.” Id.

                                  19   Plaintiffs’ motion to add defendants and file a fourth amended complaint was not filed as a duly

                                  20   noticed motion. Moreover, Civil Local Rule 10-1 requires that “[a]ny party filing or moving to

                                  21   file an amended pleading must reproduce the entire proposed pleading . . . .” Civ. L.R. 10-1.

                                  22   Plaintiffs have not submitted a proposed fourth amended complaint. Accordingly, the motion to

                                  23   add defendants and file a fourth amended complaint is DENIED.

                                  24           The Court’s ruling is WITHOUT PREJUDICE to the filing of a properly noticed motion

                                  25   for leave to amend the pleading which complies in all respects with the Civil Local Rules and this

                                  26   Court’s Standing Order Re Civil Cases. In particular, any motion for leave to amend must include

                                  27   a proposed amended pleading, and Plaintiffs must reserve a hearing date before filing such motion.

                                  28   The Court sua sponte extends Plaintiffs’ deadline to seek leave to amend to September 18, 2019.
                                                                                         6
                                   1    IV.   ORDER

                                   2          (1)     Plaintiffs are ORDERED TO SHOW CAUSE, in writing and on or before

                                   3   September 18, 2019, why the following unserved Defendants should not be dismissed for failure

                                   4   to effect timely service of process as required under Federal Rule of Civil Procedure 4(m):

                                   5   Francesca LeRue, Pa Chang, Phu Nguyen, Jeff Johnson, Sarah Gerhart, Department of Social

                                   6   Services, Santa Clara County Department of Family and Child Services, Social Security Agency

                                   7   of Santa Clara County, and Amy Guy.

                                   8          (2)     Plaintiffs’ motion to set aside the June 24 Order is DENIED.

                                   9          (3)     Plaintiffs’ motion to add defendants and file a fourth amended complaint is

                                  10   DENIED as procedurally improper.

                                  11          (4)     The Court’s ruling is WITHOUT PREJUDICE to the filing of a motion for leave to

                                  12   amend the pleading which complies in all respects with the Civil Local Rules and this Court’s
Northern District of California
 United States District Court




                                  13   Standing Order Re Civil Cases. Any such motion shall be filed on or before September 18, 2019.

                                  14

                                  15   Dated: September 4, 2019

                                  16                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  17                                                   United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        7
